Citation Nr: 1827336	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder as secondary to  service-connected right knee disabilities.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and spondylosis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 2004 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2013, the Board remanded the claim for a higher rating for the lumbar spine disability, and denied the claim for service connection for the left knee disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court). 

In January 2015, the Court vacated the December 2013 Board decision on the left knee claim and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

In August 2015, the Board remanded the claim involving the left knee for further development.  The Board noted that the claim for a higher rating for the service-connected lumbar spine disability remained pending in remand status from the December 2013 adjudication.

In February 2017, the Board remanded the appeal given the Veteran's request for a hearing, pursuant to Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that when a case is on remand to the Board from the Court of Appeals for Veterans Claims, a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence, even if he previously received a hearing before the Board at another state of the appellate proceedings.)  Subsequently, in July 2017, the Veteran withdrew his additional hearing request.

For purposes of clarification, as explained by the parties in the Joint Motion and as noted previously by the Board, the Veteran is not pursuing the claim for service connection for a left knee disorder on a theory of direct service connection; it is predicated on a theory of secondary service connection only.  The claim has been characterized on the title page accordingly.

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  The Veteran previously waived his right to have such evidence reviewed in the first instance by the RO.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder was not caused or aggravated by his service-connected right knee disabilities.

2.  The lumbar spine strain with degenerative disc disease and spondylosis is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to secondary service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and spondylosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In the Board's last remand, the matter of entitlement to additional compensation on behalf of dependent child, O.W., was remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  While a statement of the case was not issued on the claim, a review of the record, and the claim's status in VACOLS (Veterans Appeals Control and Locator System), indicates the claim has been resolved.  In his notice of disagreement, the Veteran stated he believed retroactive payments for O.W. were owed.  The record shows that such retroactive payments for O.W. were made, and the Veteran has presented no further argument as to this claim.  Remand pursuant to Stegall v. West, 11 Vet. App. 268 (1998) is not necessary.

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

As noted above, the matter of service connection on a direct basis was denied by the Board in December 2013, and this portion of the decision was not appealed to the Court.  Rather, in the Joint Motion, the parties limited the scope of the claim to the matter of entitlement to secondary service connection, citing Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  The parties quoted portions of the Veteran's hearing testimony to illustrate that the matter of service connection for a left knee disorder as secondary to a claimed right knee disorder was raised by the record.  However, service connection for the right knee disorder remained pending in remand status from the Board's December 2013 decision, and as the left knee claim was inextricably intertwined with that claim, it could not be adjudicated until the right knee claim was decided.  

In August 2015, the Board remanded the left knee claim, directing the RO to first adjudicate the right knee claim.  

In a July 2016 rating decision, service connection for right knee osteoarthritis and chondromalacia with meniscal tears was granted.  In April 2018, two additional, separate ratings for right knee instability and residuals of a right meniscus tear with semilunar cartilage were also granted.     

Secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current chondromalacia and a meniscal tear of the left knee, documented on VA examination in August 2016.

The August 2016 VA examiner reviewed the claims file and examined the Veteran.  He opined it was less likely than not that the left knee disorder was proximately due to or the result of the service-connected right knee disabilities.  He further opined it was less likely than not that the left knee disorder had been aggravated by the service-connected right knee disabilities.  In support, he explained that a review of the medical literature simply did not support either a direct cause-and effect relationship, or a relationship by aggravation, between the Veteran's particular right and left knee disorders, to include as due to an alleged altered gait mechanism. 

The Veteran's post-service medical records were reviewed and considered, but do not contain discussion on the etiology of the left knee disorder, including on a secondary service connection basis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The August 2016 VA examiner addressed the contentions of secondary service connection, but opined that the Veteran's left knee disorder was not caused or aggravated by his right knee disabilities based on medical literature.  The examiner reviewed the claims file, including the post-service treatment records and diagnostic reports, and examined the Veteran.  He reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination report is the lay evidence.  However, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders such as chondromalacia and a meniscal tear.  See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Chondromalacia and a meniscal tear are medically complex disease processes because of their multiple etiologies, they require specialized testing to diagnose, and they manifest symptomatology that overlaps with other disorders.  The etiology of the Veteran's current left knee disorders is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable to the claim.

Higher Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, a staged rating is not warranted for the lumbar spine disability.

The Board has reviewed all of the evidence in the Veteran's electronic files. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In a July 2004 rating decision, the Veteran was awarded service connection for his lumbar spine disability.  He was assigned a noncompensable rating, effective March 16, 2004.  

In a July 2006 rating decision, a 10 percent rating was awarded, effective March 31, 2006.  The 10 percent rating was continued in a September 2007 rating decision.

In the March 2010 rating decision on appeal, a 20 percent rating was awarded, effective March 2, 2009.

In December 2013, the Board remanded the claim for further development.
In a July 2016 rating decision, the RO awarded two separate ratings for radiculopathy of the right and left legs associated with the lumbar spine disability.  Ten percent ratings were assigned, effective March 9, 2016.  The Veteran did not disagree with that rating decision, and the matter of entitlement to higher ratings for the bilateral radiculopathy since March 9, 2016 is not currently before the Board.  However, in adjudicating the lumbar spine disability on appeal, the General Rating Formula for disease and injuries of the Spine directs that any associated neurological abnormalities be considered.  The Board will thus address whether there have been any additional neurological abnormalities associated with the lumbar spine disability at any point in the appeal, including whether there was radiculopathy prior to March 9, 2016.

In February 2017, the Board again remanded the claim for further development.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1).  

In July 2008, the Veteran displayed no limitation in his range of motion.

In December 2008, the Veteran's condition was described as, "orthopedically and neurologically stable relative to the lumbar spine."  
In May 2009, a questionnaire was completed regarding the lumbar spine.  The Veteran's symptoms consisted of pain.  He could not sit, stand, and walk for more than 2 hours, and needed to sit in a recliner or lie down each day for 2 hours.  He did not require assistive devices.  He could not lift more than 50 pounds, could occasionally lift 20 pounds, and could frequently lift 10 pounds or less.  On repetition, there was pain, functional loss, weakness, fatigability, incoordination, and limitation of motion.  He could generally function at 75 percent or less than the capacity of a healthy individual.

In May 2009, a neuromuscular examination was normal.  Sensation was normal to pinprick, light touch, and vibration in all dermatomes and peripheral sensory nerve distributions.  All other neurological testing did not indicate abnormalities.

In July 2009, the Veteran's condition was described as neurologically stable.  There were no new symptoms potentially indicative of progression or regression, or any symptoms suggesting myeloradicular compromise.

In an October 2009 VA treatment record, the Veteran's condition was described as neurologically stable and without evidence of progressive myeloradicular or cauda equine compromise.  

On VA examination in October 2009, the Veteran reported ongoing back pain.  The pain was sharp, constant, and of moderate severity.  He reported decreased motion, stiffness, weakness, and spasms.  His symptoms were worsened with prolonged sitting.  He could walk more than 1/4 mile but less than 1 mile.  He also reported paresthesias and radiating pain.  There were no incapacitating episodes of spine disease.  He did not require assistive devices.  On examination, the gait was normal.  A motor examination was normal.  Muscle tone was normal.  Flexion was to 60 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation were each to 20 degrees.  There was pain with motion and following repetition, but no additional loss of motion on repetition.  Sensation was normal.  Reflexes were normal.  No neurological abnormalities were noted.  

In December 2009 and June 2010 primary care records, the Veteran was assessed with recurrent low back pain with radiculopathy.  

At the May 2011 hearing, the Veteran testified that his back pain required medication, a TENS unit, ice and heat packs, physical therapy, and a back brace.  He reported radiating pain.  He testified that his pain had become more frequent over time and had worsened since the last VA examination.

In November 2012, a VA provider stated there were no neurological indices that were focally indicative of radicular denervation.  Imaging was unremarkable and examination findings did not suggest overt pathology.  The provider stated it was likely that he was somewhat functionally unstable, which could be a response to a delayed neuromuscular response of the critical intrinsic intersegmental contractile stabilizers that typically occur following a local pain event.  

In October 2014, a VA physician found the Veteran had axial LBP with no pattern of leg pain consistent with a radicular process.  The provider found the Veteran  was neurologically intact with no evidence of focal neurodeficit related to root-level pathology.  Imaging did not indicate advanced degenerative changes or spondylosis. 

In a separate October 2014 VA treatment record, it was noted the Veteran continued to have difficulty dispersing mechanical load through the lumbar spinal region.  However, there were no focal neurological deficits that would suggest a radiculopathy.  It was likely that poor contractible control of stabilizing musculator had led to peak stress strain of passive holding elements as motion segments translated excessively through the neutral zone.  There was no indication of bowel or bladder dysfunction.

On VA examination in June 2016, the Veteran reported intermittent pain and stiffness.  Pain was increased with prolonged standing and sitting.  Pain radiated to the lower extremities.  He had flare-ups consisting of daily intermittent locking and pain with radiation to the extremities, lasting for hours.  Functional loss included pain with limited motion.  The Veteran stated he could not perform range of motion testing because of back spasms and pain.  There was pain with weight bearing.  There was tenderness to deep palpation.  Muscle strength was normal.  There was moderate bilateral radiculopathy.  There was no ankylosis of the spine  There were no other neurological abnormalities.  The Veteran had IVDS, but it did not require physician-prescribed bedrest.  He used a brace regularly.  There were no other pertinent complications, conditions, signs, or symptoms.

In a number of VA treatment records, including records dated from November 2012, February 2015, July 2015, April 2016, May 2016, October 2017, and February 2018, the range of motion of the lumbar spine was described as, "flexion-limited at mid-range with right sided LBP; extension-limited at mid-range with axial LBP."  Mid-range in flexion appears to be 45 degrees.  38 C.F.R. § 4.71a, Plate V.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  There is no evidence establishing forward flexion to 30 degrees or less.  There is no evidence establishing that the Veteran has ankylosis of the lumbar spine.

As for incapacitating episodes, the record is indicates the Veteran does have IVDS.  However, there is no record of 4-6 weeks of prescribed bed rest by a physician with treatment by a physician.  The June 2016 VA examiner specifically stated there has been no physician-prescribed bedrest.  Thus, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran has reported lumbar pain, and the Board recognizes that VA examiners acknowledged and confirmed that he experienced such symptomology.  However, there was no additional loss of motion on repetitive use in October 2009.  The Board finds that any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.
As for neurological manifestations of the disability, the preponderance of the evidence is against the assignment of any further rating for radiculopathy or any other neurological impairment associated with the Veteran's lumbar spine disability.  While primary care records from In December 2009 and June 2010 assessed recurrent low back pain with radiculopathy, the preponderance of the remaining evidence, including VA treatment records from December 2008, May 2009, July 2009, October 2009, November 2012, and October 2014, as well as an October 2009 VA examination report, found there was no radiculopathy.  Several of these treatment records provided medical explanations for the Veteran's symptoms, including an explanation of why a finding of radiculopathy was not supported.  By contrast, it is unclear on what neurological findings or testing the December 2009 and June 2010 primary care records were based.  Radiculopathy was eventually diagnosed on VA examination in June 2016, and the examiner noted the date of diagnosis as 2016.  Other than radiculopathy, no other neurological abnormalities were identified at any point in the appeal period.

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support any higher or separate rating than those already assigned.  

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In Vilfranc v. McDonald, the Court held that 38 C.F.R. § 4.59 is not applicable where, as here, the Veteran already has a compensable limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).  Nonetheless, the 2009 VA examination report contains sufficient findings and remand pursuant to Correia is not required; an analysis is not applicable to the 2016 examination report as the Veteran did not perform range of motion testing.  Initially, the spine has no opposite joint.  As for weight-bearing, all tests of spinal motion are done while in a weight-bearing status inasmuch as the only means of testing nonweight-bearing is if the examined is either supine or prone, in which case testing of range of motion in all planes is simply not possible.  As for active and passive motion, the examination report indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

Finally, the Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record indicates he has been employed throughout the appeal period.  Further, in May 2017, the Veteran requested a withdrawal of any claim for a TDIU.  As such, Rice is inapplicable.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating, staged rating, or separate rating associated with the lumbar spine disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  










ORDER

Service connection for a left knee disorder as secondary to service-connected right knee disabilities is denied.

A disability rating in excess of 20 percent for lumbar spine strain with degenerative disc disease and spondylosis is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


